FILED
                            NOT FOR PUBLICATION
                                                                           NOV 20 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JIAZENG ZHAO,                                    No. 13-70795

              Petitioner,                        Agency No. A099-725-672

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 5, 2015
                              Pasadena, California

Before: GRABER and GOULD, Circuit Judges, and DANIEL,** Senior District
Judge.

      Jiazeng Zhao petitions for review of the Board of Immigration Appeals’s

order denying him asylum, withholding of removal, and relief under the

Convention Against Torture. We deny the petition.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Wiley Y. Daniel, Senior District Judge for the U.S.
District Court for Colorado, sitting by designation.
      1. At oral argument, counsel conceded that the petition may be denied as to

Zhao’s alleged resistance to China’s one-child policy.

      2. While Zhao alleges that the police beat him because of his political

opinion regarding the government’s complicity in an unfair eviction scheme, “the

record does not compel us to hold that [Zhao] was attacked on account of” a

statutorily protected ground. Regalado-Escobar v. Holder, 717 F.3d 724, 730 (9th

Cir. 2013). Zhao’s argument is plausible, but it is also plausible that the

government punished Zhao for overstaying or squatting in a residence from which

he had been evicted after receiving compensation. Our standard of review is

stringent, and Zhao is entitled to relief only if the record compels the conclusion

that his version of the facts is correct. On this record, we defer to the agency’s

decision because the record doesn’t compel us to credit Zhao’s argument.

      Petition DENIED.




                                           2